DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the Group II (original claims 6 and 7, drawn to a method of using a product) in the reply filed on 9/30/2021 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)); and therefore, made final.
Claims 6-7 as amended and new claims 41-58 as filed in 9/30/2021 are under examination in the instant office action. 
Claim Objections
Claim 47 is objected to because of the following informalities:
Latin name of a “second” strain contains a spelling error. It is believed to be Lactococcus. Appropriate clarification, correction or cancelation is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 7, 41-43, 46, and 48-58 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 7,195,906 (Collins et al).
Bifidobacterium strain such as UCC 35624 (NCIMB 41003) and a second bacterial strain belonging to Lactobacillus. For example:  see abstract, see col. 3, lines 60-66; and see col. 4, lines 15-21. The formulation also includes ingestible carrier (col.4, lines 53).  The cited document US 7,195,906 (Collins et al) clearly acknowledges treatment of undesirable gastrointestinal inflammations such as IBS (abstract; col. 5, lines 10-17), and, thereby, alleviation of at least some associated symptoms that would include stress and/or anxiety associated with undesirable bowel inflammation and activity. The cited document US 7,195,906 (Collins et al) also teaches that a combined uses of 2 probiotic strains markedly improved condition and alleviated symptoms of inflammatory diseases over control groups in the experiment models (col. 16, lines 23-26, lines 37-40). Thus, the addition of the second bacterial strain clearly “does not adversely impact the gastrointestinal effects” of the first Bifidobacterium strain within the broadest reasonable meaning. The cited document US 7,195,906 (Collins et al) also teaches the use of Bifidobacterium strain in amounts more than 10x6 cfu per gram of delivery system (col. 4, lines 64-65). 
Thus, the cited disclosure anticipates claims 6, 7, 46 and 48. 
As applied to claims 41, 54 and 56: US 7,195,906 (Collins et al) teaches the use of two or more strains belonging to Bifidobacterium (col. 4, lines 14-15) including as one or first Bifidobacterium strain UCC 35624 (NCIMB 41003) in one formulation in the method treating IBS and/or improving inflammation associated with IBS.   
Bifidobacterium strain in either viable or non-viable forms (col. 4, lines 5-7). 
As applied to claims 49-53, 55 and 58: US 7,195,906 (Collins et al) teaches the use of therapeutic formulation in various forms including capsule, powder or tablet (col. 4, line 55); the use of ingestible carrier as food including milk, yogurt, dressing, or beverage (col. 4, 57-59); further incorporation of prebiotic material (col. 4, line 19) and/or protein, peptide, vitamin, lipid, carbohydrate, trace element (col. 4, lines 60-64); further incorporation of drug entity or biological compound (col. 5, lines 1-4). 
As applied to claim 57: The cited document US 7,195,906 (Collins et al) teaches the use of Bifidobacterium strain in amounts more than 10x6 cfu per gram of delivery system (col. 4, lines 64-65). US 7,195,906 (Collins et al) also acknowledges that minimum therapeutic amounts of bifidobacteria much be more than 10x6 cfu to exert its effects on intestines (col. 2, lines 27-30). 
Thus, the cited US 7,195,906 (Collins et al) anticipates the claimed method. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 41-58 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,195,906 (Collins et al) and WO 2011/058535 (O’Mahony et al).
Bifidobacterium strain UCC 35624 (NCIMB 41003) and an ingestible carrier, wherein the therapeutic formulation also includes a second bacterial stain belonging to Lactobacillus and/or to Bifidobacterium as explained above. 
In particular, the cited document US 7,195,906 (Collins et al) clearly teaches incorporation of two or more strains of Bifidobacterium (col. 4, lines 14-15), wherein one or the first strain is Bifidobacterium strain UCC 35624 (NCIMB 41003) and the additional or second strain is a generic representative of Bifidobacterium. Thus, the cited document US 7,195,906 (Collins et al) is silent about the use of Bifidobacterium strain NCIMB 41676 (same as strain AH 1714; see instant specification page 13, lines 1-4). 
However, the prior art teaches the use of Bifidobacterium strain NCIMB 41676 (AH 1714) for treating gastrointestinal inflammatory diseases including irritable bowel syndrome and its associated stress disorders including depression, mood disorders and anxiety. 
For example: WO 2011/058535 (O’Mahony et al) teaches the use of Bifidobacterium strain NCIMB 41676 (AH 1714) in the method for treating gastrointestinal inflammatory diseases including irritable bowel syndrome and its associated stress disorders including depression, mood disorders and anxiety (see abstract; see page 3, line 1 and line 34; see page 4, line 11 and lines 21-24). In the method of WO 2011/058535 (O’Mahony et al) the patients include humans (page 7, line 26) and the therapeutic amounts are more than 10x6 cfu per gram of delivery system (page 5, lines 31-32). In the method of WO 2011/058535 (O’Mahony et al) the strain Bifidobacterium strain UCC 35624/NCIMB 41003 (page lines 10-14). 
In particular, the cited WO 2011/058535 (O’Mahony et al) teaches that therapy for treating inflammatory diseases are aimed at reduction of pro-inflammatory cytokines including IL-8 and TNF-alpha (see page 29, lines 10-14); that the therapeutic stains have or should have potential in reducing inflammation disease (page 29, lines 16-17); and that both Bifidobacterium strain UCC365624 (NCIMB 41003) and Bifidobacterium strain AH 1714 (NCIMB 41676) have similar profiles or patterns of cytokines such as at least IL-8 and TNF-alpha (page 21, lines 20-27). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use in the method of US 7,195,906 (Collins et al) for treating IBS the Bifidobacterium strain NCIMB 41676 (AH 17140) as the second Bifidobacterium strain in addition to the first Bifidobacterium strain UCC 35624 (NCIMB 41003) with a reasonable expectation of success in treating IBS and its associated anxiety disorders because US 7,195,906 (Collins et al) teaches the use of two or more strains Bifidobacterium in formulation for treating IBS, because the prior art (the cited WO 2011/058535) teaches the use of Bifidobacterium strain NCIMB 41676 (AH 1714) for the same purpose of treating gastrointestinal inflammatory diseases including irritable bowel syndrome and its associated stress and anxiety disorders; because therapy for treating inflammatory diseases are aimed at reduction of pro-inflammatory Bifidobacterium strains UCC365624 and AH 1714 have similar profiles or patterns of cytokines. Thus, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine two strains UCC365624 (NCIMB 41003) and AH 1714 (NCIMB 41676) in one formulation in the method for treating IBS because both strains have been known and used for the same purpose of treating IBS and its associated anxiety disorders. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further, with respect to claim 47: the cited WO 2011/058535 (O’Mahony et al) also teaches and/or suggests that additional probiotic bacteria might include Lactococcus modified for delivery of antigens that can elicit protective immune response (page 30, lines 10-16). Thus, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine two bacterial strains Bifidobacterium UCC365624 and Lactococcus in one formulation in the method for treating IBS of US 7,195,906 (Collins et al) because both bacteria have been known and used for the same purpose of eliciting immune responses protective against inflammatory diseases including IBS. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. 	The claimed subject matter fails 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
November 16, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653